SENTENCIA
En este caso se dictó una sentencia que totaliza $12,750.00. Se trata de uno de estos casos en que un empleado de la firma demandada llama la atención o interviene con un visitante a un establecimiento comercial cuando surgen dudas de si dicho visitante ha pagado por determinada mercancía que tiene en sus manos y que saca o trata de sacar del esta-blecimiento.
Hemos examinado la sentencia del tribunal de instancia, la solicitud de revisión fundamentada, el memorando en opo-sición a que se expida el auto y la exposición narrativa de la prueba sometida por la demandante recurrida.
Somos de opinión que el empleado de la demandada actuó dentro del marco que exigían las circunstancias y que la con-ducta de las demandantes le indujo a ello, no habiendo pues incurrido en negligencia y que por lo tanto procede revocar la sentencia recurrida, como por la presente se revoca.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario. El Juez Presidente Señor Trías Monge, no intervino. Los Jueces Asociados Señores Torres Rigual, Irizarry Yun-qué y Negrón García disintieron. El Juez Asociado Señor Irizarry Yunqué emitió voto disidente.
(Fdo.) Ernesto L. Chiesa

Secretario